          Case 1:13-cv-01015-VSB Document 300 Filed 11/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
CHAZ PERRY, et al.,                                       :                                  11/8/2019
                                                          :
                                        Plaintiffs,       :
                                                          :               13-cv-1015 (VSB)
                      -against-                           :
                                                          :                    ORDER
THE CITY OF NEW YORK AND THE                              :
NEW YORK CITY FIRE DEPARTMENT, :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ status update dated November 7, 2019. (Doc. 299.)

Accordingly, it is hereby:

        ORDERED that I will hold in abeyance entry of judgment as to the Plaintiffs’ total

backpay damages pending resolution of Defendants’ liability for liquidated damages.

        IT IS FURTHER ORDERED that Plaintiffs submit their opening motion as to

Defendants’ liability for liquidated damages no later than November 12, 2019. Defendants’ shall

submit any response by November 19, 2019, and Plaintiffs’ shall submit any reply brief by

November 25, 2019.

SO ORDERED.

Dated: November 8, 2019
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
